Title: To John Adams from Joseph Gardoqui & Sons, 13 May 1780
From: Gardoqui, Joseph & Sons (business)
To: Adams, John


     
      Sir
      Bilbao 13th. May 1780
     
     Last night arriv’d safe the Packett Active Capt. Corbin Barnes belonging to the Navy Board Eastern Department from Boston and New London, by whom have received the enclos’d letters for your good self and the rest of the Gentlemen to whom pray our complements.
     Capt. C. Barnes putt into Coruna about 10. days ago, and we hear he putt some letters in that post office, but as he is not come ashore as yet we cant ynform you who they were for. We are sorry that another Brig belonging to the same Board that sailed the 22d. Jany has not been hear’d of on this side.
     
     The Active is to return with sundry articles for the navy, but as we also sent letters to the Honble. John Jay Esqr. we dont Know whether he will have occassion to detain her, otherwise will soon be dispatch’d. Said Gentleman is well at Aranjuez and has already taken up a house at Madrid, so sincerely wish that every thing may prosper.
     Capt. Trash sailed in company with a 20. gun privateer, so hope he will gett along safe, but time does not permitt us to send you the Invoices of what shipp’d on your Account and that of our good freind the Honble F. Dana Esqr. to whom pray our complements and being what present haste permits subscrive respectfully Sir Your most Obt. Hble servts.
     
      Joseph Gardoqui & Sons
     
    